Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-1164

IN RE MAURICE R. FRANKS
                                                      2019 DDN 184
A Retired Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 51110

BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                   ORDER
                              (FILED – July 30, 2020)

       On consideration of the certified order from the state of Colorado disbarring
respondent from the practice of law in that state; the December 11, 2019, order
suspending respondent from the practice of law in this jurisdiction and directing him
to show cause why reciprocal discipline should not be imposed and respondent’s
response thereto wherein he states reciprocal discipline should not be imposed;
respondent’s opposed motions to be placed on inactive disability status, to stay his
disciplinary matter to permit him to settle the matter, and for leave to file the lodged
exhibits; and the statement of Disciplinary Counsel regarding reciprocal discipline;
and it appearing that respondent failed to file a complete D.C. Bar R. XI, §14(g)
affidavit after being informed that his affidavit was deficient, it is

       ORDERED that respondent’s motions to be placed on inactive disability
status are denied because respondent does not meet the requirements of D.C. Bar R.
XI § 11(c). It is

      FURTHER ORDERED that respondent’s motion to the stay this matter
pending negotiations with Disciplinary Counsel is denied as moot. Disciplinary
Counsel has filed a response stating reciprocal discipline should be imposed. It is
       FURTHER ORDERED that respondent’s motions to file his numerous
attachments are denied. Respondent is not permitted to reargue the factual findings
of the originating state in a reciprocal case. Further, the actions taken as part of the
disciplinary proceedings in the state of Louisiana are not before this court and
subsequent actions taken by other courts are not relevant in this reciprocal discipline
case. It is


       FURTHER ORDERED that Maurice R. Franks is hereby disbarred from the
practice of law in the District of Columbia. To the extent respondent argues that he
was not provided due process in Colorado, the record reflects that he participated in
the early stages of that disciplinary procedure and admitted to multiple counts of
misappropriation of entrusted funds. Therefore, respondent knew of the disciplinary
action and later refused to participate. To the extent respondent argues that the
imposition of reciprocal discipline would cause grave injustice, respondent failed to
report his discipline to this court for thirty years after the discipline was imposed.
Respondent renewed his D.C. license until he sought retirement status and he
consistently failed to inform this court of his Colorado discipline. Therefore, all
delays are due solely to respondent’s own actions and imposing reciprocal discipline
now is not a basis for finding grave injustice. See, e.g., In re Davy, 23 A.3d 70,
73(D.C. 2011) (rejecting a claim that the delay in imposing reciprocal discipline
should be a consideration finding that the delays were due to respondent’s own
actions). To the extent respondent challenges the imposition of reciprocal discipline
by challenging the findings of the state of Colorado, such a challenge is improper in
reciprocal disciplinary proceedings, see In re Zdravkovich, 831 A.2d 964, 969 (D.C.
2003) (“Put simply, reciprocal discipline proceedings are not a forum to reargue the
foreign discipline.”). Because respondent failed to rebut the presumption that
reciprocal discipline should be imposed, we impose reciprocal discipline. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies unless one of the
exceptions is established). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).



                                 PER CURIAM